Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 118-126 are pending and being acted upon in this Office Action.

Objection and Rejection Withdrawn
The objection to claim 118 is withdrawn in light of the claim amendment. 

The rejection of claims 118, 127, 129, 131, 133 and 135 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claims amendment and the Examiner’s amendment set forth below. 

The written description rejection of claims 118-126 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the claims amendment and the Examiner’s amendment set forth below. 

The rejection of claim 127 under 35 U.S.C. 102 (a)(1) as being anticipated by Allen et al (of record, Biochemistry 45: 3755-3766, 2009; PTO 892) as evidenced by Dillon et al (newly cited, J. Biol. Chem. 283, 16194-16205, 2008; PTO 892) is withdrawn in light of claim has been canceled. 

The rejection of claims 127, 129, 131, 133 and 135 under 35 U.S.C. 103 as being unpatentable over Lazar et al (US20060134105, published June 22, 2006; PTO 892) in view by Allen et al (of record, Biochemistry 45: 3755-3766, 2009; PTO 892) is withdrawn in light of the claims have been canceled. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Robin L. Teskin on February 11, 2021.


In the claims:
Claim 126 has been canceled. 
Claim 118 has been replaced with -- A method for obtaining an agonist antibody which binds to a desired immune receptor which comprises human IgG2 hinge and CH1 domain which are stabilized in the h2B conformation comprising:
(i)    obtaining a human IgG1, IgG3 or IgG4 antibody or antigen-binding fragment thereof which binds to a desired immune receptor; and
(ii)    replacing the hinge and CH1 domains of said human IgG1, IgG3 or IgG4 with the human IgG2 hinge and CH1 domains and 
(iii)   replacing both the kappa light chain cysteine at position 214 (LC C214) and the heavy chain cysteine residue at position 127 (HC C127) (numbering according to Kabat) with a serine residue; thereby obtaining the agonist antibody which binds to said desired immune receptor, which stabilized in the h2B conformation.  --   
Claim 120, line 1, “comprises” has been changed to -- is -- 
Claim 121, line 1, “superfamily member” has been deleted.
Claim 122, line 2, “member” has been deleted.
Claim 123, line 1, “antibody comprises modified hIgG1 heavy and light chain constant regions wherein the” has been changed to -- human IgG1 --   
Claim 124, line 1, “antibody comprises modified hIgG3 heavy and light chain constant regions wherein the” has been changed to -- human IgG3 --    
Claim 125, line 1, “antibody comprises modified hIgG4 heavy and light chain constant regions wherein the” has been changed to -- human IgG4 --   

Conclusion
Claims 118-125 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	/PHUONG HUYNH/             Primary Examiner, Art Unit 1644